UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-1151



BAYUSH MEHARI,

                                                           Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-919-149)


Submitted:   August 5, 1997                 Decided:   August 27, 1997


Before HALL and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Richard S. Bromberg, Washington, D.C., for Petitioner. Frank W.
Hunger, Assistant Attorney General, William J. Howard, Senior
Litigation Counsel, Madeline Henley, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Bayush Mehari seeks review of the Board of Immigra-

tion Appeals' opinion and order dismissing her appeal and affirming

as modified the immigration judge's decision denying her applica-

tion for asylum and withholding of deportation. Our review of the

record discloses that the Board's decision is based on substantial
evidence and is without reversible error. Accordingly, we affirm on

the reasoning of the Board. Mehari v. INS, No. A29-919-149 (B.I.A.
Jan. 8, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the material before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2